EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (Nos. 333-134443 and 333-132201) of Toyota Motor Credit Corporation of our report dated June 6, 2008, except for the effects of the restatements described in Note 1 to the consolidated financial statements, which are as of July 30, 2008, relating to the consolidated financial statements, which appears in this Form 10-K/A. /S/ PRICEWATERHOUSECOOPERS LLP Los
